Citation Nr: 1722058	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to low back disability.

3.  Entitlement to service connection for bilateral knee disability, to include as secondary to low back disability.

4.  Entitlement to service connection for bilateral ankle disability, to include as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION


The Veteran had active service in the United States Marine Corps (USMC) from May 1970 to May 1974 and from November 1974 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran asserts that he has a lumbar spine disability as a result of his active service.  Specifically, he asserts that repetitive bending, lifting heavy objects, and twisting associated with his duties as a surveyor in the USMC, in addition to a motor vehicle accident (MVA) prior to separation from active service in 1976, resulted in a low back disability.  The Veteran also claims his low back condition has caused arthritis of the hips, knees, and ankles.

A review of the service treatment records (STRs) shows the Veteran was seen in medical for low back strain on three occasions in 1973.  In January, he reported low back pain as a result of bending over all day.  He was treated with heat, whirlpool therapy, and aspirin, and was assigned light duty for a short period.  In July, the Veteran reported a back injury in the form of a pulled mid-back muscle he experienced while lifting a generator.  He was treated with a muscle relaxant.  In September, the Veteran reported low back strain from obstacle course training.  He was treated with heat, whirlpool therapy, and analgesic balm, and was prohibited from exercise for 72 hours.

As noted above, the Veteran was involved in a MVA in February 1976, in which he was a passenger.  Following a head-on collision with another vehicle, the Veteran was diagnosed with a fractured larynx, torn trachea, and facial lacerations.  The Veteran reported that he sustain an injury to his back in the accident that went unnoticed due to the severity of the injury to his larynx, as well as narcotic pain killing medications administered during his three month hospitalization.  The Veteran submitted a statement that he experienced pain and discomfort in his low back and hips during stretching and jogging within a couple months following separation from service.

The Board notes that the Veteran is competent to report about factual matters of which he had firsthand knowledge, including experiencing pain during service, hospitalization, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, the Veteran is competent to state when he first started having pain and to state that the symptoms continued since service.  See Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. app. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.

Therefore, as the Veteran has provided a detailed description of the 1976 MVA, which is further confirmed by the evidence of record, the Board concedes that injuries to his back and hips occurred as described by the Veteran.

At a May 2010 VA joints examination, the Veteran reported the injuries sustained in active service and referenced treatment in the mid-1990s and early 2000s at McAllen VA Outpatient Clinic and VA Spine Clinic in San Antonio, Texas.  The examiner noted bilateral hip replacements and resulting antalgic gait, and diagnosed spinal and foraminal stenosis at L4-5.  The examiner opined that the lumbar spine was not related to active service as it was treated with rest, whirlpool therapy, and medication, and that no further evaluation or treatment was administered for over 20 years.  Likewise, the examiner opined that the Veteran's bilateral hip, knee, and ankle conditions were not caused by or a result of low back strain in service for the same reasons.  The examination report did not reflect consideration of the Veteran's contention that he further injured his back and hips in the February 1976 MVA.

The Board finds the May 2010 opinion to be incomplete and not adequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's report of sustaining a back injury in the February 1976 MVA.  Further, the examiner heavily relied on the passage of time between the Veteran's separation from active service and his post-service diagnosis of a back disability to support the negative opinion provided.  As the opinion is incomplete, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his low back disability.

With regard to the claims of entitlement to service connection for bilateral hip, knee, and ankle disabilities, the Board notes that the Veteran has asserted that those disabilities were caused or chronically worsened by his back disability.  Therefore, those issues are inextricably intertwined with the issue of entitlement to service connection for a low back disability and so, cannot be decided at this time.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his low back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present low back disability is etiologically related to his active service, to include injuries sustained in the February 1976 MVA.  The examiner should presume that the Veteran is a reliable historian with regard to his report of injuring his back in the February 1976 MVA and his reports of experiencing symptoms of back pain within a few months of the injury, regardless of the presence of corroborating objective medical evidence.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




